Citation Nr: 0734481	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-03 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of service-connected degenerative joint disease of 
the left hip, evaluated as 30 percent disabling from 
October 15, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida that, among other things, granted service 
connection for degenerative joint disease of the left hip and 
assigned a 10 percent disability rating effective from 
October 15, 1999.  In October 2003, the claim was the subject 
of a Board remand in accordance with the United States Court 
of Appeals for Veterans Claims (Court) holding in Manlincon 
v. West, 12 Vet. App. 238 (1999).  In a subsequent November 
2004 rating decision, the degenerative joint disease of the 
left hip was granted a 30 percent disability rating also 
effective from October 15, 1999.  In June 2007, the veteran 
testified at a hearing before the undersigned at the RO

The veteran, in January 2007, filed a notice of disagreement 
to a November 2006 rating decision.  In June 2007, the RO 
issued a statement of the case.  To date, a Substantive 
Appeal has not been received in connection with these claims.  
Accordingly, the Board does not have jurisdiction to act on 
these claims.  See 38 C.F.R. §§ 20.200, 20.302(c) (2007) (an 
appeal requires a notice of disagreement and a timely filed 
Substantive Appeal after issuance of a statement of the 
case).  Accordingly, the only issue on appeal is as listed on 
the first page of this decision.

A review of the claims file shows that the veteran, at his 
June 2007 personal hearing, raised a claim of entitlement to 
service connection for headaches secondary to the pain caused 
by his service connected left hip disability.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While a review of the record shows that the veteran afforded 
VA examinations in July 2004 and October 2006 in connection 
with his claim for a higher evaluation for his degenerative 
joint disease of the left hip, neither examiner was provided 
a copy of the veteran's claims file.  Moreover, at his June 
2007 personal hearing, the veteran both alleged a worsening 
of his service connected left hip disability since his last 
VA examination as well as alleged that his last VA 
examination was inadequate.

Accordingly, because the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
requires that VA provide a medical examination when it is 
necessary to make a decision on the claim and because 
governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment, the Board finds 
that a remand for another VA examination is required.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2007); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

In this regard, given the nature of the veteran's service 
connected disability, on remand, the examiner should take 
into account 38 C.F.R. §§ 4.40, 4.45 (2007) as well as the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain, weakness, etc.) when evaluating the 
severity of the service connected left hip disability.  

Likewise, given the veteran's failure to cooperate at the 
October 2006 VA examination due to complaints of pain, on 
remand, he should be advised that "the duty to assist is not 
always a one-way street.  If [he] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence."  See Wood v. Derwinski, 
1 Vet. App. 190. 192 (1991); Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Accordingly, the veteran should 
be notified that if he once again fails to cooperate at his 
examination VA will be forced to rate the severity of his 
disability based on the evidence of record and this could 
adversely affect his claim.  38 C.F.R. § 3.655 (2007).  

Given the veteran's personal hearing testimony as well as the 
treatment records found in the claim's file, on remand, the 
RO should also attempt to obtain and associate with the 
record the veteran's outstanding medical records from Dr. 
Scott A. Webb and Dr. Susan Zito as well as from the Bay 
Pines VA Medical Center, including all magnetic resonance 
imaging evaluations (MRIs).  See 38 U.S.C.A. § 5103A(b) (West 
2002).  

Lastly, the Board notes that the veteran claims that his left 
hip disability prevents all normal activity and greatly 
interferes with his ability to work.  Moreover, the claimant 
has filed numerous records showing he has lost extensive time 
from work at least, in part, due to his left hip disability.  
Therefore, on remand, the RO should consider whether he meets 
the criteria for submission of his claim for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2007).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, this appeal is REMANDED to the RO/AMC for the 
following actions:

1.  After obtaining all needed 
authorizations, the RO/AMC should obtain 
and associate with the record all of the 
veteran's outstanding medical records 
from Dr. Webb and Dr. Zito as well as 
from the Bay Pines VA Medical Center 
including all MRIs.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's file 
and the claimant notified in writing.  As 
to the VA treatment records, because 
these are Federal records, if they cannot 
be secured, a written unavailability 
memorandum must be prepared and added to 
the claim's folder and the veteran 
offered an opportunity to respond.

2.  After undertaking the above 
development to the extent possible as 
well as after notifying the veteran of 
his obligation to cooperate at his VA 
examination in accordance with 38 C.F.R. 
§ 3.655 and Wood, supra, the RO/AMC 
should schedule the veteran for an 
orthopedic examination.  The claim's 
folder is to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating hip 
disabilities, the examiner, in 
conjunction with a review of the claims 
file, should answer the following 
questions: 

Is the left hip ankylosed?

If ankylosed, is the ankylosis 
"favorable" (in flexion at an 
angle between 20 degrees and 40 
degrees, and slight adduction or 
abduction), "intermediate," or 
"unfavorable" (extremely 
unfavorable ankylosis, the foot not 
reaching ground, crutches 
necessitated)? 

Does the veteran have limitation of 
left thigh flexion to 10 degrees?

Note:  As to the range of motion 
question, in accordance with DeLuca, 
supra, the report should discuss the 
presence or absence of any weakened 
movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and 
pain with use as well as provide an 
opinion as to how these factors 
result in any limitation of motion.  
If the veteran describes flare-ups 
of pain, the examiner should offer 
an opinion as to whether there would 
be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an 
opinion as to the nature and extent 
of any additional disability during 
a flare-up, that fact must be so 
stated, and an explanation provided 
why such an opinion cannot be 
provided.  

Does the veteran have a left flail 
joint?

Does the veteran have a fracture of 
the left femur surgical neck with 
false joint?

Does the veteran have a fracture of 
the left femur shaft or anatomical 
neck with nonunion, without loose 
motion, and weight bearing preserved 
with aid of brace?

Does the veteran have a fracture of 
the left femur shaft or anatomical 
neck with nonunion and loose motion 
[spiral or oblique fracture]?

Note:  In providing answers to the 
above questions, the examiner should 
comment on the July 2003 VA 
treatment record that notes 
approximately 10 degrees of flexion 
contraction of the left hip as well 
as the May 2006 statement from Dr. 
Zito in which she reported that 
flexion of the left thigh is limited 
to 10 degrees and the veteran has 
nonunion of the left femur without 
loose motion and weight bearing 
preserved with aid of brace.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with the Court's 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

4.  Thereafter, the RO/AMC must 
readjudicate the veteran's claim taking 
into account, among other things, 
38 C.F.R. §§ 4.40, 4.45, the Court's 
holding in DeLuca, supra, whether 
"staged" ratings are appropriate under  
Fenderson v. West, 12 Vet. App. 119 
(1999), and whether the claimant meets 
the criteria for submission of his claim 
for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  The 
RO/AMC is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since the April 
2006 SSOC and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal including 
DeLuca, supra, and Wood, supra, as well 
as 38 C.F.R. §§ 3.321, 3.655, 4.40, and 
4.45.  A reasonable period of time should 
be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

